Exhibit 99 FOR RELEASE –– OCTOBER 26, 2011 Corning Announces Third-Quarter Results CORNING, N.Y. — Corning Incorporated (NYSE: GLW) today announced its results for the third quarter of 2011. Third-Quarter Highlights · Sales were $2.1 billion, an increase of 3% sequentially and 30% year over year. · Earnings per share were $0.51. Excluding special items, earnings per share were $0.48*, consistent with last quarter, but down 6% year over year. · Display Technologies’ wholly owned business volume increased in the mid-single digits sequentially and was up more than 30% year over year. Samsung Corning Precision Materials Co., Ltd.’s volume declined more than 20% sequentially and 25% year over year. The combined total glass volume of Corning’s wholly owned business and SCP declined about 10% sequentially, in line with the overall glass market. · The Telecommunications, Environmental Technologies, Specialty Materials and Life Sciences business segments all experienced substantial year-over-year sales gains. Third-Quarter Financial Comparisons Q3 2011
